266 S.W.3d 753 (2007)
Christopher L. BRANNING, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 07-789.
Supreme Court of Arkansas.
November 1, 2007.
James W. Wyatt, Little Rock, AR, for appellant.
Dustin McDaniel, Att'y Gen., Jonesboro, by David R. Raupp, Sr. Ass't Att'y Gen., Little Rock, AR, for appellee.
PER CURIAM.
Appellant filed a petition for writ of certiorari and motion for extension of time to file the record on July 30, 2007. On September 6, 2007, this court granted the petition and directed that the Circuit Court of Boone County complete and file a certified supplemental record within thirty days from the date of the per curiam. On October 5, 2007, the Boone County Circuit Clerk issued an affidavit stating that the complete record had been prepared but that she had not received the completed transcript from the court reporter. The clerk's supplemental record was tendered on October 8, 2007. Branning shows this court that the court reporter has already failed to comply with an order of the trial court extending the time for preparing and filing the transcript to August 2, 2007, which was seven months from entry of judgment.
We hereby order the court reporter to complete and file the transcript in this matter within thirty days of the date of this per curiam. The supreme court clerk is directed to forward a copy of this per curiam to the Board of Certified Court Reporter Examiners for any action it may deem appropriate under its rules. See Crawford v. State, 359 Ark. 408, 198 S.W.3d 121 (2004); Epps v. State, 338 Ark. 551, 998 S.W.2d 419 (1999).